 

Exhibit 10.1

 

AGREEMENT FOR PURCHASE AND SALE OF STOCK OF

 

EON LABS, INC.

 

by and between

 

NOVARTIS CORPORATION,

 

as PURCHASER,

 

SANTO HOLDING (DEUTSCHLAND) GMBH,

 

as SELLER,

 

 

AND, FOR THE PURPOSES OF SECTION 12 ONLY, NOVARTIS AG

 

Dated as of February 20, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Index of Defined Terms

 

Recitals

 

 

 

 

1.

Purchase and Sale of Stock

 

 

 

 

2.

Purchase Price; Payment

 

 

2.1

Purchase Price

 

 

2.2

Payment

 

 

2.3

Interest

 

 

 

 

 

3.

Closing; Closing Date

 

 

 

 

4.

Representations and Warranties of Seller

 

 

4.1

Capacity of Seller

 

 

4.2

Ownership of the Stock

 

 

4.3

Authorization of Agreement

 

 

4.4

Non-Contravention

 

 

4.5

Approvals and Consents

 

 

4.6

Certain Representations Relating to the Company

 

 

 

 

5.

Representations and Warranties of Purchaser and Parent

 

 

5.1

Capacity of Purchaser

 

 

5.2

Authorization of Agreement

 

 

5.3

Non-Contravention

 

 

5.4

Approvals and Consents

 

 

 

 

6.

Additional Covenants of Seller and Purchaser

 

 

6.1

Covenants of Seller Prior to Closing

 

 

6.2

Deliveries at Closing

 

 

 

 

7.

Best Efforts.

 

 

 

 

8.

Conditions to Obligations of Purchaser

 

 

8.1

Representations and Warranties of Seller to be True; Compliance with Covenants

 

 

8.2

Hexal Purchase Agreement; Company Merger Agreement

 

 

8.3

Consents; No Impediments

 

 

8.4

No Injunction

 

 

8.5

Deliveries

 

 

 

 

9.

Conditions to Obligations of Seller

 

 

9.1

Representations and Warranties of Purchaser and Parent to be True; Compliance
with Covenants

 

 

i

--------------------------------------------------------------------------------


 

 

9.2

No Injunction

 

 

9.3

Deliveries

 

 

 

 

10.

Indemnification.

 

 

10.1

Exclusion of Statutory Law

 

 

10.2

Indemnification by Seller

 

 

 

 

11.

General Provisions

 

 

11.1

Termination

 

 

11.2

Effect of Termination

 

 

11.3

Amendment of Agreement

 

 

11.4

Contents of Agreement; Integration; Parties in Interest; Assignment, etc.

 

 

11.5

Governing Law; Jurisdiction

 

 

11.6

Severability

 

 

11.7

Notices

 

 

11.8

Counterparts

 

 

11.9

Expenses.

 

 

11.10

No Third Party Beneficiaries

 

 

11.11

Language

 

 

11.12

Assignment

 

 

11.13

Headings

 

 

 

 

12.

Obligation of Controlling Shareholder

 

 

ii

--------------------------------------------------------------------------------


 

INDEX

 

Agreement

Forepart

Closing

3

Closing Date

3

Common Stock

Recitals

Company

Recitals

Company Merger Agreement

Recitals

Company Reports

4.6(b)

HSR

5.4

Hexal Purchase Agreement

Recitals

Organizational Documents

4.4

Parent

Forepart

Parties

Forepart

Party

Forepart

Purchase Price

2.1

Purchaser

Forepart

Purchaser Indemnified Parties

10.1

Seller

Forepart

Shares

Recitals

 

iii

--------------------------------------------------------------------------------


 

AGREEMENT FOR PURCHASE AND SALE OF STOCK

 

THIS AGREEMENT FOR PURCHASE AND SALE OF STOCK (this “Agreement”) dated as of
February 20, 2005 is executed by and between:

 

Novartis Corporation, a company organized under the laws of the State of New
York (“Purchaser”) with its principal office located at 608 Fifth Avenue, New
York, NY 10020 USA;

 

Santo Holding (Deutschland) GmbH, a limited liability company organized under
the laws of Germany, with its principal office located at Königstrasse 1A, 70173
Stuttgart (Germany) (“Seller”); and

 

for the purposes of Section 12 only, Novartis AG, a company organized under the
laws of Switzerland (“Parent”) with its principal office located at Lichtstrasse
35, Basel, Switzerland.

 

Purchaser, Seller and Parent are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Seller owns 60,000,000 (sixty  million) shares of common stock, par
value $ 0.01 (“Common Stock”), of Eon Labs, Inc., a corporation organized under
the laws of the State of Delaware (the “Company”) with its principal office at
199 Marcus Avenue, Lake Success, NY 11042 USA, which represents approximately
67.5% of the issued and outstanding capital stock of the Company; and

 

WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, all of the shares of Common Stock owned by Seller and all other
rights relating thereto (the “Shares”) upon the terms and conditions hereinafter
set forth;

 

WHEREAS, simultaneously with the execution hereof, an affiliate of Parent is
entering into an Agreement and Plan of Merger with the Company providing for the
purchase by Purchaser (or an affiliate thereof) of the remaining shares of
Common Stock not owned by Seller at a price per share of Common Stock equal to
U.S. $31.00 (thirty one U.S. dollars) on the terms and subject to the conditions
set forth therein (the “Company Merger Agreement”);

 

WHEREAS, simultaneously with the execution hereof, Novartis (Deutschland) GmbH,
Obere Turnstrasse 8-10, D-90327 Nürnberg (Germany) is entering into a Share and
Partnership Interest Sale and Transfer Agreement (Notarial Deed of
February 16/17, 2005, Allg. Prot. 2005/1 of the notary public Prof. Dr. Daniel
Staehelin, Basel with Dr. Andreas Strüngmann, Mrs. Susan Strüngmann, Mrs. Nicole
Strüngmann und Mr. Florian Strüngmann, all Riedersteinstrasse 36, 83684
Tegernsee, Germany, Dr. Thomas Strüngmann, Mrs. Cornelia Strüngmann, Mr. Fabian
Strüngmann, Mrs. Janina Strüngmann, Mrs. Fiona Strüngmann, and Mr. Felix
Strüngmann, all Dillisweg 7, 83684 Tegernsee, Germany, relating to the
acquisition by Purchaser of shares in A+T Vermögensverwaltung GmbH as well as
partnership interests in A+T

 

1

--------------------------------------------------------------------------------


 

Holding GmbH & Co. KG, on the terms and subject to the conditions set forth
therein (the “Hexal Purchase Agreement”);

 

NOW, THEREFORE, in consideration of the mutual promises, agreements and
covenants hereinafter set forth, intending to be legally bound, the Parties
agree as follows:

 

1.                                       Purchase and Sale of Stock.

 

Subject to the terms and conditions of this Agreement, at Closing (as defined
below), (a) Seller shall sell, transfer, assign and deliver the Shares to
Purchaser (or its designee); and (b) Purchaser (or its designee) shall purchase
the Shares from Seller.

 

2.                                       Purchase Price; Payment.

 

2.1                                 Purchase Price.

 

The purchase price for the Shares (the “Purchase Price”) shall be €
1.300.000.000 (Euro one billion three hundred million).

 

2.2                                 Payment.

 

At Closing, Purchaser (or its designee) shall pay to Seller the Purchase Price
in immediately available Euro by wire transfer to such account as designated by
Seller, which designation shall occur at least three (3) business days prior to
the Closing Date (as defined below).

 

2.3                                 Interest.

 

The Purchase Price shall bear interest per annum as from January 1st , 2005
until the date of payment based on three months EURIBOR (Euro Interbank Offering
Rate) as of the Closing Date plus one percent. Any interest shall be due and
payable together with the principal amount to which it relates.



3.                                       Closing; Closing Date.

 

Unless otherwise agreed to by Purchaser and Seller, the closing (“Closing”) of
the purchase and sale of the Shares shall take place within 10 (ten) business
days following the date on which all of the conditions to Closing set forth in
Sections 8 and 9 hereto (other than closing deliveries) shall have been
satisfied or waived (such date, the “Closing Date”).

 

4.                                       Representations and Warranties of
Seller.

 

Seller represents and warrants to Purchaser and Parent as follows:

 

2

--------------------------------------------------------------------------------


 

4.1                                 Capacity of Seller.

 

Seller is a limited liability company duly organized and validly existing under
the laws of Germany, with full power, authority and capacity to (a) own and hold
the Shares; and (b) enter into, deliver and perform all of its obligations under
this Agreement.

 

4.2                                 Ownership of the Stock.

 

All of the Shares have been duly authorized and validly issued, and are fully
paid up, and are owned by Seller free and clear of any and all encumbrances or
third party rights of any kind.  There is no outstanding obligation on the part
of Seller to make any additional contributions to the share capital of the
Company.  There are no outstanding options, warrants or other rights of any
kind, including any right of conversion, pre-emption or right of first refusal
entitling any person to acquire from Seller any Shares.  No proxy has been
given, appointed or granted which is still effective with respect to any of the
Shares, and Seller has sole power of disposition with respect to the Shares. 
Upon delivery of the certificates for the Shares at the Closing as provided
herein, Seller will transfer to Purchaser valid title to the Shares, free and
clear of any liens, security interests, pledges or encumbrances of any kind.

 

4.3                                 Authorization of Agreement.

 

Seller has taken all necessary action on its part to authorize the execution and
delivery of this Agreement and the performance of its obligations hereunder, and
this Agreement is a valid and binding agreement and obligation of Seller
enforceable against Seller in accordance with its terms.

 

4.4                                 Non-Contravention.

 

Neither the execution, delivery or performance of this Agreement by Seller, nor
the consummation by it of the transactions contemplated hereby, shall constitute
a violation of or permit the termination of, or create, or cause the
acceleration of the maturity of any debt, obligation or liability of Seller or
result in the creation or imposition of any security interest, lien, or other
encumbrance upon any of the Shares under:  (a) any term or provision of the
charter documents or other similar organizational documents (the “Organizational
Documents” ) of Seller; (b) any loan, note or other agreements of Seller with
third parties; (c) any statute or law applicable to Seller; or (d) any order,
arbitration award, judgment or decree by which Seller is bound, nor shall it
result in a default under any provision, term or condition of any understanding,
arrangement, agreement or other instrument or commitment or order of any court
to which Seller is a party or by which Seller is bound, which in any such case
would adversely affect the value of the Shares or the ability of Seller to
fulfill its obligations under this Agreement.

 

3

--------------------------------------------------------------------------------


 

4.5                                 Approvals and Consents.

 

No approvals or consents of, or applications or notices to, third persons or
entities are necessary for the lawful consummation by Seller of the transactions
contemplated by this Agreement.

 

4.6                                 Certain Representations Relating to the
Company.

 

To Seller’s best knowledge (nach bestem Wissen):

 


(A)                                  THE REPRESENTATIONS AND WARRANTIES MADE BY
THE COMPANY IN THE COMPANY MERGER AGREEMENT THAT ARE QUALIFIED BY MATERIALITY OR
MATERIAL ADVERSE EFFECT (OR WORDS OF SIMILAR EFFECT) ARE TRUE AND CORRECT, AND
THE REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY IN THE COMPANY MERGER
AGREEMENT THAT ARE NOT QUALIFIED BY MATERIALITY OR MATERIAL ADVERSE EFFECT (OR
WORDS OF SIMILAR EFFECT) ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS.


 


(B)                                 THE COMPANY HAS FILED WITH THE U.S.
SECURITIES AND EXCHANGE COMMISSION ALL REPORTS REQUIRED TO BE SO FILED (THE
“COMPANY REPORTS”), AND THE COMPANY REPORTS (INCLUDING THE FINANCIAL STATEMENTS
INCLUDED OR INCORPORATED THEREIN) COMPLY IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE REQUIREMENTS OF THE U.S. SECURITIES LAWS AND WITH APPLICABLE
ACCOUNTING STANDARDS AND, AS OF THEIR RESPECTIVE DATES (OR, IF AMENDED, AS OF
THE DATE OF SUCH AMENDMENT), DID NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR MATERIAL OMISSION.


 


(C)                                  THE FINANCIAL STATEMENTS INCLUDED OR
INCORPORATED IN THE COMPANY REPORTS FAIRLY PRESENT, IN ALL MATERIAL RESPECTS,
THE CONSOLIDATED FINANCIAL POSITION AND RESULTS OF OPERATIONS OF THE COMPANY AND
ITS SUBSIDIARIES AS OF THEIR RESPECTIVE DATES IN ACCORDANCE WITH U.S. GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED DURING THE PERIODS INVOLVED
(EXCEPT AS MAY BE NOTED THEREIN).


 


(D)                                 SINCE DECEMBER 31, 2003, EXCEPT AS DISCLOSED
IN THE COMPANY REPORTS FILED PRIOR TO THE DATE HEREOF, (I) THE COMPANY HAS
CONDUCTED ITS BUSINESS ONLY IN THE ORDINARY COURSE AND HAS NOT ENGAGED IN ANY
MATERIAL TRANSACTION OTHER THAN IN THE ORDINARY COURSE, AND (II) THERE HAS NOT
BEEN ANY EVENT, OCCURRENCE, DISCOVERY OR DEVELOPMENT WHICH WOULD, INDIVIDUALLY
OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT ON THE BUSINESS, FINANCIAL CONDITION OR RESULTS OF OPERATIONS OF THE
COMPANY.

 

5.                                       Representations and Warranties of
Purchaser and Parent.

 

Each of Purchaser and Parent represents and warrants to Seller as follows:

 

5.1                                 Capacity of Purchaser.

 

It is a corporation duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and has full corporate power and
authority to enter into, deliver and perform all of its obligations under this
Agreement.

 

4

--------------------------------------------------------------------------------


 

5.2                                 Authorization of Agreement.

 

It has taken all necessary corporate action on its part to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder, and this Agreement is a valid and binding agreement and obligation of
it, enforceable against it in accordance with its terms.

 

5.3                                 Non-Contravention.

 

Neither the execution, delivery or performance of this Agreement by it, nor the
consummation by Purchaser of the transactions contemplated hereby, shall
constitute a violation of or permit the termination of, or create, or cause the
acceleration of the maturity of any debt, obligation or liability of it under:
(a) its Organizational Documents; (b) any loan, note or other agreements of it
with third parties; (c) any statute or law applicable to it; or (d) any order,
arbitration award, judgment or decree by which it is bound, nor shall it result
in a default under any provision, term or condition of any understanding,
arrangement, agreement or other instrument or commitment or order of any court
to which it is a party or by which it is bound which in any such case would
adversely affect its ability to fulfill its obligations under this Agreement.

 

5.4                                 Approvals and Consents.

 

No approvals or consents of, or applications or notices to, third persons or
entities are necessary for the lawful consummation by Purchaser of the
transactions contemplated by this Agreement other than pursuant to the Hart
Scott Rodino Antitrust Improvements Act of 1976, as amended and the regulations
promulgated thereunder terminated (the “HSR Act”).

 

6.                                       Additional Covenants of Seller and
Purchaser.

 

Seller covenants and agrees with Purchaser and Parent, until Closing, as
follows:

 

6.1                                 Covenants of Seller Prior to Closing.

 


(A)                                  SELLER SHALL NOT: (I) SELL, ASSIGN OR
OTHERWISE DISPOSE OF, OR PLEDGE, SUBJECT TO LIEN OR OTHERWISE ENCUMBER ANY OF
THE SHARES; (II) GRANT ANY PROXIES OR POWERS OF ATTORNEY, DEPOSIT ANY SECURITIES
OF THE COMPANY INTO A VOTING TRUST OR ENTER INTO A VOTING AGREEMENT WITH RESPECT
TO ANY SECURITIES OF THE COMPANY, OR ANY INTEREST IN ANY OF THE SHARES, EXCEPT
WITH OR TO PURCHASER (OR ITS DESIGNEE); (III) TAKE ANY ACTION THAT WOULD MAKE
ANY REPRESENTATION OR WARRANTY, CONTAINED HEREIN, UNTRUE OR INCORRECT; OR (IV)
AGREE TO DO ANY OF THE FOREGOING.

 


(B)                                 SELLER SHALL USE ITS BEST EFFORTS (NACH
BESTEN KRÄFTEN BEMÜHEN) TO CAUSE THE COMPANY TO OPERATE DILIGENTLY IN THE
ORDINARY COURSE OF BUSINESS, CONSISTENT WITH PAST PRACTICE, AND SHALL CAUSE THE
COMPANY TO FULFILL ITS COVENANTS AND OBLIGATIONS UNDER THE COMPANY MERGER
AGREEMENT.  WITHOUT LIMITING THE FOREGOING, SPECIFICALLY, SELLER SHALL USE BEST
EFFORTS (NACH BESTEN KRÄFTEN BEMÜHEN) TO CAUSE THE COMPANY NOT TO:

 

5

--------------------------------------------------------------------------------


 

(I)                                    MODIFY OR AMEND ITS ORGANIZATIONAL
DOCUMENTS IN ANY WAY THAT WOULD OR WOULD BE REASONABLY EXPECTED TO ADVERSELY
AFFECT THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
INCLUDING THE TIMING THEREFOR;

 

(II)                                 INCUR ANY INDEBTEDNESS FOR BORROWED MONEY
THAT CANNOT BE REPAID OR RETIRED WITHIN 30 (THIRTY) DAYS AT NO PENALTY;

 

(III)                              (1)  DECLARE, SET ASIDE OR PAY ANY DIVIDENDS
ON, OR MAKE ANY OTHER DISTRIBUTIONS IN RESPECT OF, ANY OF ITS CAPITAL STOCK,
OTHER THAN DIVIDENDS AND DISTRIBUTIONS BY ANY SUBSIDIARY OF THE COMPANY TO THE
COMPANY; (2) SPLIT, COMBINE OR RECLASSIFY ANY OF ITS CAPITAL STOCK, OR ISSUE OR
AUTHORIZE THE ISSUANCE OF ANY OTHER SECURITIES, INCLUDING IN RESPECT OF, IN LIEU
OF OR IN SUBSTITUTION FOR SHARES OF ITS CAPITAL STOCK; (3) PURCHASE, REDEEM OR
OTHERWISE ACQUIRE ANY SHARES OF ITS CAPITAL STOCK OR ANY RIGHTS, WARRANTS OR
OPTIONS TO ACQUIRE ANY SUCH SHARES OR OTHER SECURITIES; OR (4) TAKE ANY ACTION
TO TRANSFER VALUE FROM THE COMPANY TO SELLER OR ITS OTHER AFFILIATES;

 

(IV)                             EXTEND, MODIFY, TERMINATE, AMEND OR ENTER INTO
ANY CONTRACT WITH ANY AFFILIATE OF THE COMPANY, EXCEPT PURSUANT TO INTERCOMPANY
TRANSACTIONS IN THE ORDINARY COURSE; OR

 

(V)                                AUTHORIZE OR COMMIT TO DO OR AGREE TO TAKE,
WHETHER IN WRITING OR OTHERWISE, ANY OF THE FOREGOING ACTIONS.

 


(C)                                  SELLER SHALL CAUSE DR. THOMAS STRÜNGMANN TO
REMAIN IN HIS CURRENT POSITION AS AN OFFICER OF THE COMPANY THROUGH THE CLOSING.

 


(D)                                 SELLER SHALL INFORM PURCHASER AND PARENT
PROMPTLY IF IT LEARNS OF ANY EVENT, FACT OR CIRCUMSTANCE, INCLUDING A BREACH OF
ONE OR MORE OF ITS REPRESENTATIONS AND WARRANTIES, THAT MAY RESULT IN ONE OR
MORE CONDITIONS TO PURCHASER’S AND PARENT’S OBLIGATIONS TO EFFECT THE CLOSING
NOT BEING SATISFIED.

 

6.2                                 Deliveries at Closing.

 


(A)                                  AT THE CLOSING, SELLER SHALL DELIVER, OR
CAUSE TO BE DELIVERED, TO PURCHASER (OR ITS DESIGNEE) THE CERTIFICATES
REPRESENTING THE SHARES DULY ENDORSED IN THE NAME OF PURCHASER (OR ITS
DESIGNEE), FREE AND CLEAR OF ALL OPTIONS, LIENS, CLAIMS, CHARGES, RESTRICTIONS
AND OTHER ENCUMBRANCES OF ANY NATURE WHATSOEVER; AND

 


(B)                                 AT THE CLOSING, PURCHASER SHALL, OR SHALL
CAUSE ONE OR MORE OF ITS AFFILIATES TO, DELIVER THE PURCHASE PRICE TO SELLER, AS
PROVIDED IN SECTION 2.

 

7.                                       Best Efforts.

 

Seller and Purchaser each hereby agree that they will cooperate and use their
respective best efforts (nach besten Kräften bemühen) to fulfill the conditions
precedent to each other party’s obligations hereunder, including securing as
promptly as practicable all consents, approvals, waivers and authorizations
required in connection with the purchase and sale of the Shares.

 

6

--------------------------------------------------------------------------------


 

8.                                       Conditions to Obligations of Purchaser.

 

The obligations of Purchaser under this Agreement shall be subject to the
satisfaction on or before the Closing Date of each of the following conditions
unless previously waived in writing by Purchaser:

 

8.1                                 Representations and Warranties of Seller to
be True; Compliance with Covenants.

 

The representations and warranties of Seller contained in this Agreement that
are qualified as to materiality or material adverse effect (or words of similar
effect) shall be true and accurate at and as of the Closing Date as if made as
of such date, and the representations and warranties that are not qualified by
materiality or material adverse effect (or words of similar effect) shall be
true and accurate in all material respects as of the Closing Date as if made as
of such date.  Seller shall have performed and complied with, in all material
respects, all obligations and covenants required by this Agreement to be
performed or complied with by Seller prior to or on the Closing Date.

 

8.2                                 Hexal Purchase Agreement; Company Merger
Agreement.

 

The closing of the transactions contemplated by the Hexal Purchase Agreement
shall have been consummated or shall be consummated contemporaneously with the
Closing.

 

As of the Closing Date, the representations and warranties of the Company
contained in the Company Merger Agreement that are qualified as to materiality
or material adverse effect (or words of similar effect) shall be true and
accurate at and as of the Closing Date as if made as of such date, and the
representations and warranties that are not qualified by materiality or material
adverse effect (or words of similar effect) shall be true and accurate in all
material respects as of the Closing Date as if made as of such date.  The
Company shall have performed and complied with, in all material respects, all
obligations and covenants required by the Company Merger Agreement to be
performed or complied with by the Company prior to or on the Closing Date.

 

8.3                                 Consents; No Impediments.

 

All consents necessary to consummate the purchase and sale of the Shares
(including, without limitation, expiration of all applicable waiting periods
under the HSR Act) shall have been received in form and substance reasonably
satisfactory to Purchaser and no further consents or approval shall be required,
and no impediments shall exist, to the consummation of the transactions
contemplated by the Company Merger Agreement.  There shall be nothing preventing
the closing of the tender offer provided for in the Company Merger Agreement
from occurring contemporaneously with the Closing.

 

7

--------------------------------------------------------------------------------


 

8.4                                 No Injunction.

 

No governmental entity of competent jurisdiction shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, or
non-appealable judgment, decree, injunction or other order that is in effect on
the Closing Date and prohibits the consummation of the Closing.

 

8.5                                 Deliveries.

 

Purchaser shall have received the certificates representing the Shares and all
other documents required hereunder to be submitted by Seller to Purchaser at the
Closing.

 

9.                                       Conditions to Obligations of Seller.

 

The obligations of Seller under this Agreement shall be subject to the
satisfaction on or before the Closing Date of each of the following conditions
unless previously waived in writing by Seller:

 

9.1                                 Representations and Warranties of Purchaser
and Parent to be True; Compliance with Covenants.

 

The representations and warranties of Purchaser and Parent contained within this
Agreement shall be true and accurate as of the Closing Date as if made as of
such date. Purchaser and Parent shall have performed and complied with, in all
material respects, all obligations and covenants required by this Agreement to
be performed or complied with by each of them prior to or on the Closing Date.

 

9.2                                 No Injunction.

 

No governmental entity of competent jurisdiction shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, or
non-appealable judgment, decree, injunction or other order that is in effect on
the Closing Date and prohibits the consummation of the Closing.

 

9.3                                 Deliveries.

 

Seller shall have received the Purchase Price required to be paid by Purchaser
pursuant to Section 2.

 

10.                                 Indemnification.

 

10.1                           Exclusion of Statutory Law.

 

Seller and the Purchaser hereby expressly exclude the applicability of Sections
434 to 453 German Civil Code (Bürgerliches Gesetzbuch, BGB) as well as any and
all statutory warranty claims there under. Seller and the Purchaser further
agree that the representations and warranties made by Seller in Section 4
hereto,

 

8

--------------------------------------------------------------------------------


 

in particular, do not qualify as guarantees (Beschaffenheitsgarantien) within
the meaning of Sections 443, 444 German Civil Code (Bürgerliches Gesetzbuch,
BGB) and that the consequences of any breach of the representations and
warranties set forth in Section 4 hereto are exclusively governed by the terms
and conditions of this Agreement.

 

Furthermore Seller and the Purchaser confirm that the limitations to the
representations and warranties as specified in this Section 10 (and by way of
reference in the Hexal Purchase Agreement) or otherwise in this Agreement shall
form an integral part of the representations and warranties and that the
representations and warranties set forth in Section 4 hereto are only given
subject to such provisions and limitations.

 

10.2                           Indemnification by Seller.

 

Seller hereby agrees that it shall indemnify, defend and hold harmless Parent,
Purchaser, their affiliates, and their respective directors, officers,
shareholders, partners, employees and representatives and their heirs,
successors and assigns (the “Purchaser Indemnified Parties”) from, against and
in respect of any Losses incurred or suffered by or asserted against any of the
Purchaser Indemnified Parties, directly or indirectly relating to or arising out
of (a) any breach of any representation or warranty made by Seller contained in
this Agreement and (b) any breach of any covenant or agreement of Seller
contained in this Agreement, in each case (a) and (b) to the same extent, on the
same terms and conditions and subject to the same limitations (including,
without limitation, survival periods, deductibles and caps (expressed as a
percentage of the Purchase Price)) and procedures as Purchaser and its
affiliates are indemnified for such matters in the Hexal Purchase Agreement;
provided that in the event of any Loss, Seller shall be responsible under this
Agreement only for the amount of Loss equal to the total amount of such Loss
multiplied by a fraction, the numerator of which is the number of Shares and the
denominator of which is the total number of shares of Common Stock outstanding
as of immediately prior to the Closing.

 

11.                                 General Provisions.

 

11.1                           Termination.

 

This Agreement may be terminated and the transactions contemplated by it may be
abandoned at any time prior to Closing:

 


(A)                                  BY MUTUAL WRITTEN CONSENT OF SELLER AND
PURCHASER; OR

 


(B)                                 BY EITHER SELLER OR PURCHASER ON OR AFTER
DECEMBER 31, 2005 IF THE CLOSING SHALL NOT HAVE THERETOFORE OCCURRED; PROVIDED,
HOWEVER, THAT THE TERMINATING PARTY IS NOT IN MATERIAL BREACH OF ITS OBLIGATIONS
HEREUNDER OR UNDER THE HEXAL PURCHASE AGREEMENT.

 

9

--------------------------------------------------------------------------------


 

11.2                           Effect of Termination.

 

In the event of the termination of this Agreement in accordance with
Section 11.1, this Agreement shall thereafter become void and of no further
effect, and no party hereto shall have any liability to the other party hereto
or their respective affiliates, directors, officers or employees, except that
nothing in this Section 11.2 will relieve any party from liability for any
breach of this Agreement prior to such termination, for which liability the
provisions of Articles 10 and 11 shall remain in effect in accordance with the
provisions of such Articles.

 

11.3                           Amendment of Agreement.

 

Any provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by
each of the parties hereto, or in the case of a waiver, by the party against
whom the waiver is to be effective.  No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by applicable law.

 

11.4                           Contents of Agreement; Integration; Parties in
Interest; Assignment, etc.

 

This Agreement and the documents referred to herein set forth the entire
understanding of the Parties with respect to the subject matter hereof.  Any
previous agreements or understandings, representations or warranties between the
Parties, or information exchanged by and regarding the subject matter hereof,
are merged into and superseded by this Agreement.  The terms and conditions of
this Agreement shall be binding upon and inure to the benefit of and, to the
extent provided herein, be enforceable by the respective successors and assigns
of the Parties.

 

11.5                           Governing Law; Jurisdiction.

 

This Agreement shall be governed by the laws of the Federal Republic of
Germany.  The exclusive place of venue shall be Munich.  To the extent that any
of the parties are not businessmen (Kaufleute) this clause as to the exclusive
place of venue shall only apply in the cases of Section 38 para 3 no. 2 and
Section 38 para 2 German Civil Procedure Code (ZPO).

 

11.6                           Severability.

 

In the event that any portion of this Agreement shall be declared by any court
of competent jurisdiction to be invalid, illegal or unenforceable, such portion
shall be deemed severed from this Agreement and the remaining parts hereof shall
remain in full force and effect as fully as if those such invalid, illegal or
unenforceable portions had never been a part of this Agreement.

 

10

--------------------------------------------------------------------------------


 

11.7                           Notices.

 

Any notice that a Party is required or permitted to give pursuant to this
Agreement shall be in writing and shall be effective upon receipt.  Such notices
shall be sent by facsimile to the facsimile numbers specified below, unless
notice of a change of facsimile is given in writing, and shall be confirmed in
writing, hand-delivered or sent by public mail or private delivery service, with
evidence of receipt in each instance, to the addresses specified below unless
notice of a change of address is given in writing:

 

If to Seller:

 

Santo Holding (Deutschland) GmbH,
Königstrasse 1A
D-70173 Stuttgart

Tel. +49 711 292660
Fax +49 711 2260910

 

with a copy (which shall not constitute notice) to:

 


Dr. Thomas Strüngmann
Dillisweg 7
D-83684 Tegernsee

 

Tel. +49 8022 26777
Fax. +49 8022 670289

 

If to Purchaser or Parent:

 

Novartis AG
General Counsel
Lichtstraße 35
4056 Basel, Schweiz
Tel.: +41 61 324 24 28
Fax.: +41 61 324 3731

 

11.8                           Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which shall be considered one and the
same agreement.

 

11

--------------------------------------------------------------------------------


 

11.9                           Expenses.

 

Except as provided in Section 11, Purchaser and Seller shall each pay its own
taxes, costs and expenses (without limitation, costs, expenses and fees of its
investment bankers, legal counsel, accountants, financial advisors, and other
consultants and agents) in the negotiation, preparation and implementation of
this Agreement and all transactions contemplated herein.

 

11.10                     No Third Party Beneficiaries.

 

Except as provided for herein, this Agreement shall not convey any rights on a
person not a party hereto.

 

11.11                     Language.

 

This Agreement has been executed only in the English language.

 

11.12                     Assignment.

 

Neither this Agreement nor any of the rights or obligations hereunder may be
assigned by either Party without the prior written consent of the other Party;
provided, however, that Purchaser shall have the right to assign this Agreement
and any of the rights (but not the obligations) hereunder to any affiliate
thereof.

 

11.13                     Headings.

 

The heading references herein are for convenience purposes only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

12.                                 Obligation of Controlling Shareholder.

 

Whenever in this Agreement performance of or compliance with a covenant or
obligation is expressed to be required by Purchaser, Parent shall cause
Purchaser to perform or comply with such covenant or obligation, such that any
failure of Purchaser to perform or comply with any such covenant or obligation
shall be deemed to be a breach of such covenant or obligation by Parent.

 

[Signature page follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed as of the day and year first written above.

 

 

SANTO HOLDING (DEUTSCHLAND) GMBH

 

 

 

 

 

By:

/s/ Wolfgang Boorberg

 

 

Wolfgang Boorberg

 

(Authorized Signatury)

 

 

 

 

 

NOVARTIS CORPORATION

 

 

 

 

 

By:

/s/ Jörg Walther

 

 

Jörg Walther

 

(Authorized Signatury)

 

 

 

 

 

NOVARTIS AG

 

 

 

 

 

By:

/s/ Urs Baerlocher

 

 

Urs Baerlocher

 

(Authorized Signatury)

 

 

 

 

 

By:

/s/ Jörg Walther

 

 

Jörg Walther

 

(Authorized Signatury)

 

[Agreement for Purchase and Sale of Stock Signature Page]

 

--------------------------------------------------------------------------------

 